—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting inmates from making threats, creating a disturbance, interfering with an employee and refusing a direct order as a result of his verbal confrontation with a correction officer. He claims, among other things, that this determination is not supported by substantial evidence. We disagree. The misbehavior report, combined with the testimony of the correction officers who witnessed the incident, provide substantial evidence supporting the determination. In addition, we do not find that he was denied the right to have a witness testify at the hearing or the right to a fair and impartial hearing. We have considered petitioner’s remaining assertions and find them to be without merit.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.